       Case 5:20-cv-03229-SAC Document 17 Filed 01/13/21 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


RONNIE ALLEN BELLAMY JR.,

                        Plaintiff,

vs.                                             Case No. 20-3229-SAC

WARDEN SAM CLINE, et al.,

                        Defendants.


                                  O R D E R

      Plaintiff, pro se, has filed this action alleging a violation

of his constitutional rights in relation to his incarceration at

the   El   Dorado    Correctional    Facility    (EDCF)   and   the   Lansing

Correctional Facility (LCF).        Plaintiff brings this case pursuant

to 42 U.S.C. § 1983.1         This case is before the court for the

purposes of screening pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                    A court

liberally construes a pro se complaint and applies “less stringent



1 Title 42 United States Code Section 1983 provides a cause of action against
“[e]very person who, under color of any statute, ordinance, regulation, custom,
or usage of any State . . . causes to be subjected, any citizen of the United
States . . . to the deprivation of by rights, privileges, or immunities secured
by the Constitution and laws [of the United States].”

                                      1
      Case 5:20-cv-03229-SAC Document 17 Filed 01/13/21 Page 2 of 11




standards than formal pleadings drafted by lawyers.”             Erickson v.

Pardus, 551 U.S. 89, 94 (2007).         But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).        The court “will not supply

additional   factual   allegations      to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains     “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).               The court

may also consider the exhibits attached to the complaint.                  Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

                                    2
      Case 5:20-cv-03229-SAC Document 17 Filed 01/13/21 Page 3 of 11




Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.           Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s complaint

     Plaintiff alleges that while he was sleeping he was attacked

and stabbed by an inmate named Kidd in plaintiff’s cell at EDCF on

September 3, 2019.   In Count One plaintiff alleges that defendants

Dylan Darter, Alex McCollough, Dustin Randolph and John Cannon,

who are prison officers, had knowledge that “an offender planned

to attack and try to kill the plaintiff” from a kite that said

that Kidd was going to stab and kill plaintiff to gain his “AB”

patch.   Plaintiff further alleges, in Count Two, that defendants

Dylan Darter and Alex McCollough and other unnamed defendants




                                    3
      Case 5:20-cv-03229-SAC Document 17 Filed 01/13/21 Page 4 of 11




(“Does #4-8”), witnessed the attack and made no attempt to stop

the offender allowing plaintiff to be stabbed.

     In Count Three, plaintiff alleges that unnamed defendants

(“Does 9-11”) failed to ensure adequate medical care for plaintiff.

Count Four alleges that plaintiff was transferred from EDCF to

LCF, but that he was not appropriately housed with similarly

situated offenders and failed to receive proper mental health

treatment.     Plaintiff states that Count Four applies to defendants

Warden Sam Cline, a classification administrator Maria Bos, and

Dustin Randolph.

     Finally, in Count Five, plaintiff asserts that defendants

Warden   Ron   Baker,   Deputy   Warden   Collette   Winklehaven,   Deputy

Warden Rainey, Major Bailey, Investigators Ball and Gift, and “Does

#1-4” were “complicit in the murder of plaintiff’s family and the

psychological torment of plaintiff while at LCF.”

III. Screening

     A. Counts One and Two

     Plaintiff does not allege facts describing when identified

defendants obtained a kite warning of an attack against plaintiff,

exactly what the kite said, how the kite was obtained, who wrote

the kite, where the kite is now, which defendants saw the kite,

and how plaintiff was made aware of the kite.             Plaintiff also

alleges that defendants witnessed and failed to protect plaintiff

from attack, but states that the attack occurred while plaintiff

                                     4
      Case 5:20-cv-03229-SAC Document 17 Filed 01/13/21 Page 5 of 11




was sleeping.    Doc. No. 1, p. 15.            Plaintiff does not allege that

he was stabbed while he was awake, when he could see whether prison

officers reacted to but failed to protect him from being stabbed.

Plaintiff also does not refer to records describing the nature of

his injuries.     He further fails to delineate what each defendant

knew and what each defendant did or failed to do to protect

plaintiff.

     Upon review, for the reasons given above, the court shall

direct plaintiff to show cause why Counts One and Two should not

be dismissed for failure to state a plausible claim.

     B. Counts Three, Four and Five

     Personal    participation    in       a    constitutional   violation   is

essential for individual liability under 42 U.S.C. § 1983. Fogarty

v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008).               Liability may

not be based upon a defendant’s supervisory position unless there

is some “affirmative link” between the constitutional deprivation

and the supervisor’s exercise of control or direction or his

failure to supervise.       Id.    Nor may the court find personal

participation on the grounds that a grievance was improperly

considered.     See Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th

Cir. 2009); see also; Allen v. Reynolds, 475 Fed.Appx. 280, 284

(10th Cir. 2012)(notice of dispute given to prison warden does not

show his personal participation in unconstitutional conduct).



                                       5
      Case 5:20-cv-03229-SAC Document 17 Filed 01/13/21 Page 6 of 11




     Plaintiff has not alleged facts which describe a context in

which it is plausible to find that any defendant named by plaintiff

was complicit in a murder or in psychological torment as asserted

in Count Five.       Plaintiff’s allegations are simply conclusory and

lack sufficient factual support to be regarded as true.                             In

addition, plaintiff fails to allege facts plausibly connecting

defendants Cline, Baker, Bos, Winklehaven, Rainey, Bailey, Ball

and Gift to a constitutional violation.

     Similarly,       Counts    Three     and    Four     fail   to   allege     facts

describing particular acts by identified persons which amount to

deliberate indifference to a serious medical need.                      Count Three

alleges that “Does 9-11” failed to ensure adequate off-site medical

care or adequate follow up care.                 Count Four alleges that when

plaintiff was transferred to LCF he was not housed with similarly

situated   inmates      and    failed    to     receive    proper     mental    health

treatment.         Plaintiff   identifies        certain    defendants     as    being

responsible in Count Four, but he does not describe the actions of

these defendants or explain why they are responsible for a failure

to provide mental health treatment.

     For     the    above-stated        reasons,    the     court     shall     direct

plaintiff to show cause why Counts Three, Four and Five should not

be dismissed and why defendants Cline, Baker, Bos, Winklehaven,

Rainey, Bailey, Ball and Gift should not be dismissed.



                                          6
       Case 5:20-cv-03229-SAC Document 17 Filed 01/13/21 Page 7 of 11




IV. Motions to appoint counsel

      Plaintiff has filed a motion to appoint counsel (Doc. No. 4)

and a memorandum in support (Doc. No. 16).           At this stage in the

case, the court shall deny the motion.             In deciding whether to

appoint counsel, the district court should consider “the merits of

the prisoner’s claims, the nature and complexity of the factual

and legal issues, and the prisoner’s ability to investigate the

facts and present his claims.”         Hill v. SmithKline Beecham Corp.,

393 F.3d 1111, 1115 (10th Cir. 2004).             “It is not enough ‘that

having counsel appointed would have assisted [the prisoner] in

presenting his strongest possible case, [as] the same could be

said in any case.’”       Steffey v. Orman, 461 F.3d 1218, 1223 (10th

Cir. 2006)(quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th

Cir. 1995)).    Here, the court understands that plaintiff may face

some obstacles in presenting the facts and law concerning his case.

But, this is a relatively straightforward case and, at this point

in time, the court is not convinced that appointment of counsel is

warranted.     Considering all of the circumstances, including that

the   merits   of   the   case   are   unclear,    the   court   shall   deny

plaintiff’s motion for appointment of counsel without prejudice to

plaintiff renewing his request at a later point in this litigation.




                                       7
        Case 5:20-cv-03229-SAC Document 17 Filed 01/13/21 Page 8 of 11




V. Motions for injunctive relief

        Plaintiff has filed a motion for preliminary injunction (Doc.

No. 5) and a motion for a preliminary restraining order (Doc. No.

14).     These motions shall be denied.

        The motion for a preliminary injunction seeks a mandate that

plaintiff be housed in a single-person cell.           Plaintiff does not

supply adequate grounds, however, for the court to so directly

interfere with the operation of the prison system.              The law is

clear     that   prison   officials    must   be   accorded   considerable

deference in establishing policies for the operation of their

correctional institutions in furtherance of legitimate objectives,

such as public safety and inmate rehabilitation.            See Overton v.

Bazzetta, 539 U.S. 126, 132 (2003); Thornburgh v. Abbott, 490 U.S.

401, 407 (1989).      Plaintiff’s motion does not make a sufficient

case to overcome the deference accorded to prison officials on

such matters as single-cell policies.

        Furthermore, a motion for injunctive relief may not be used

to obtain relief which is unrelated to the conduct described in

the complaint.      See Little v. Jones, 607 F.3d 1245, 1251 (10th

Cir. 2010); Hicks v. Jones, 332 Fed. Appx. 505, 507–08 (10th

Cir.2009); Devose v. Herrington, 42 F.3d 470, 471 (8th Cir.1994)

(per curiam); Beddow v. Federal Bureau of Prisons Captain Jay

Rhodes, 2018 WL 6529263 *2 (D.Kan. 12/12/2018).             Plaintiff does

not seek single-cell housing in his original complaint.            See Doc.

                                      8
        Case 5:20-cv-03229-SAC Document 17 Filed 01/13/21 Page 9 of 11




No. 1, p. 12.        Therefore, his request for preliminary injunction

is unrelated to the claim in the complaint.

       If there was a sufficient connection, however, the court would

still deny the motion because plaintiff does not allege grounds

demonstrating       a   likelihood     of       success      on    the   merits        or    a

substantial risk of imminent and irreparable harm.                              These are

requirements before the court may direct the extraordinary measure

of a preliminary injunction.              See Heideman v. S. Salt Lake City,

348 F.3d 1182, 1188 (10th Cir. 2003).

       The motion for preliminary injunction also asks for an order

directing that various types of potential evidence be preserved.

Plaintiff, however, does not provide grounds for the court to find

that significant evidence will be lost.                    Nor has plaintiff stated

a plausible claim for relief.

       For the above-stated reasons, the motion for preliminary

injunction shall be denied.

       Plaintiff’s motion for a preliminary restraining order asks

that the court either require defendant Darter to keep 500 feet

away    from    plaintiff,       or   require         out-of-state       housing            for

plaintiff.          Plaintiff    claims         he    overheard     statements         from

defendant      Darter    to     another     officer        indicating       a    possible

poisoning      of   plaintiff.        Again,         the   court    shall       find    that

plaintiff’s allegations do not suffice to overcome the discretion

given to prison officials to operate their institutions. The court

                                            9
        Case 5:20-cv-03229-SAC Document 17 Filed 01/13/21 Page 10 of 11




further finds that plaintiff has not demonstrated a serious and

substantial risk to his health from defendant Darter.

        For these reasons, the motion for preliminary restraining

order shall be denied.

VI. Motions to supplement

        Plaintiff has filed two motions to supplement the complaint.

Doc.    Nos.   6   and    15.      Because    plaintiff    will   be    granted   an

opportunity to file an amended complaint, the motions to supplement

the complaint shall be denied.               The motion to supplement at Doc.

No. 6 also seeks a Martinez report.                The court shall deny that

request at this time without prejudice to plaintiff seeking such

a report at a later time.

VII. Conclusion

        In conclusion, the court finds that plaintiff has failed to

state a claim for relief and the court shall grant plaintiff time

until February 10, 2021 to show cause why this case should not be

dismissed or to file an amended complaint which corrects the

deficiencies found in the original complaint. An amended complaint

should be printed on forms supplied by the Clerk of the Court which

may be supplemented.            Plaintiff’s motion to appoint counsel (Doc.

No. 4) is denied without prejudice to being renewed at a later

time.    Plaintiff’s motions for preliminary injunction (Doc. No. 5)

and    preliminary       restraining    order    (Doc.    No.   14)    are   denied.

Plaintiff’s motions to supplement (Doc. Nos. 6 and 15) are denied,

                                         10
     Case 5:20-cv-03229-SAC Document 17 Filed 01/13/21 Page 11 of 11




consistent with this order, because plaintiff shall have the

opportunity to submit an amended complaint.

     IT IS SO ORDERED.

     Dated this 13th day of January 2021, at Topeka, Kansas.




                           s/Sam A. Crow__________________________
                           U.S. District Senior Judge




                                   11
